Citation Nr: 0639149	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  00-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder to include optic atrophy with horizontal nystagmus, 
claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The veteran had active service from April 1967 to April 1970.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a video 
conference hearing in October 2002.  A transcript of that 
hearing is of record.  The case returns to the Board 
following remands to the RO in July 2003, November 2005, and 
May 2006.  


FINDINGS OF FACT

1.  The veteran's service record reflects service in Vietnam.

2.  There is no competent evidence showing a nexus between 
the veteran's current bilateral eye disorder to include optic 
atrophy with horizontal nystagmus and active service.  


CONCLUSION OF LAW

A bilateral eye disorder to include optic atrophy with 
horizontal nystagmus was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  A veteran who served in Vietnam 
from January 9, 1962 to May 7, 1975 is presumed to have been 
exposed to an herbicide agent during such Vietnam service, 
absent affirmative evidence to the contrary.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases are 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309.  
Certain chronic diseases, including organic diseases of the 
nervous system may be presumed to have been incurred in 
service, if manifest to a degree of 10 percent or more within 
one year after service separation.  38 C.F.R. § 3.307(a), 
3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran asserts that the bilateral eye disorder at issue 
here is related to exposure to Agent Orange.  Service 
personnel records show that the veteran had service in 
Vietnam from November 1967 to October 1968.  Therefore, 
exposure to an herbicide agent in service in Vietnam is 
presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Optic atrophy, however, is not among the 
disabilities listed in 38 C.F.R. § 3.309(e) as a disease 
associated with herbicide exposure for purposes of the 
presumption.  In that regard, the Board notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 68 Fed. 
Reg. 27,630-41 (May 20, 2003).  For these reasons, the Board 
finds that the presumptive regulations regarding exposure to 
Agent Orange are not applicable in this case.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service 
connection for this disorder due to Agent Orange exposure is 
not warranted.  38 C.F.R. §§ 3.307, 3.309.

Considering the claim on a direct basis, the veteran was 
noted to have decreased visual acuity in a December 1969 pre-
marriage examination, with 20/40 distant vision in his right 
eye and 20/50 distant vision in his left eye.  However, 
congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  

Statements from the veteran's family members dated November 
2004 indicate that he received private medical treatment from 
Dr. D. Cohen immediately after discharge from service, 
although the veteran testified that he was unable to retrieve 
these treatment records.  In January 1998, Dr. H. J. 
Schneider, M.D., the veteran's private physician, diagnosed 
the veteran with optic atrophy in his left eye and loss of 
peripheral vision in his left eye, opining that the veteran's 
eye condition was completely consistent with a toxic cause 
such as Agent Orange.  However, Dr. Schneider's opinion was 
speculative and provided no citation to medical literature 
associating optic atrophy with Agent Orange exposure.  
Therefore, The Board finds this report to be entitled to no 
probative value.  

In a June 2005 VA examination report, the examiner found the 
veteran to be legally blind in his left eye due to optic 
atrophy but within normal limits for his right eye.  However, 
the examiner noted that it would be mere speculation on his 
part to state a reason for the veteran's legal blindness.  In 
a May 2006 VA brain and spinal cord examination, the examiner 
diagnosed the veteran with progressive blindness of both eyes 
with optic atrophy, but indicated that the exact etiology of 
the veteran's blindness was not quite clear.  The veteran was 
then afforded a Magnetic Resonance Imaging (MRI) examination, 
which demonstrated mild nonspecific white matter disease 
involving the brain parenchyma as well as atrophy of the left 
optic nerve, although no intra- or extraconal lesions were 
found.  In June 2006, after reviewing the recent MRI findings 
and the veteran's claims file, the VA examiner indicated that 
the diagnosis remained optic atrophy of the left eye and 
functional vision loss of the right eye.  After reviewing the 
reports on visual acuity during service, it was indicated 
that it was still not possible to determine the onset of the 
veteran's vision problem with any certainty.  

There is no competent evidence of a nexus between the 
veteran's current bilateral eye disorder and his period of 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  That is, there is no medical 
evidence of a relationship between the optic atrophy with 
horizontal nystagmus and the veteran's active service that 
carries any significant evidentiary weight.  Nor is there any 
medical evidence of manifestations of optic atrophy within 
one year of discharge from service.  Furthermore, the 
veteran's personal opinion that he has an eye disorder that 
is somehow related to Agent Orange exposure in service is not 
competent evidence needed to establish service connection.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
The Board therefore concludes that the preponderance of the 
evidence is against service connection for a bilateral eye 
disorder to include optic atrophy with horizontal nystagmus, 
claimed as secondary to herbicide exposure.  38 U.S.C.A. § 
5107(b).  The appeal is denied.



The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
March 2001, December 2003, May 2004, October 2004, and 
November 2005 as well as information provided in the July 
2001, July 2005, and July 2006 supplemental statements of the 
case, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence it was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the July 2001, July 2005, and July 
2006 supplemental statements of the case include the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the December 1999 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), such 
notice was provided by letters dated May 2004, October 2004, 
and November 2005.  Accordingly, the Board finds that the RO 
has provided all required notice.  38 U.S.C.A. § 5103(a), 38 
C.F.R. §  3.159(b)(1); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal by 
letter dated May 2006 and again in the July 2006 supplemental 
statement of the case.  The Board further finds that any 
deficiency in the notice to the veteran or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
No. 02-1814 (September 22, 2006) (finding that the Board 
erred by relying on various post-decisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as has been found in 
this case).  

With respect to the duty to assist, the RO has obtained the 
veteran's service records, VA treatment records, and multiple 
VA examinations.  See 38 U.S.C.A. § 5103A(d).  Although the 
RO attempted to obtain the veteran's Social Security 
Administration (SSA) records, by letter dated December 2003, 
the National Records Center indicated that they were unable 
to locate any records for the veteran after an exhaustive and 
comprehensive search.  In addition, the veteran submitted 
private medical records and provided lay evidence in the form 
of his own written statements, written statements of his 
family members, and his testimony at the October 2002 video 
conference hearing.  As there is no indication of outstanding 
evidence, the duty to assist has been met.  38 U.S.C.A. § 
5103A.


ORDER

Service connection for a bilateral eye disorder to include 
optic atrophy with horizontal nystagmus, claimed as secondary 
to herbicide exposure, is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


